DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 and 21-26 in the reply filed on 07 January 2022 is acknowledged. The Examiner acknowledges Claims 11, 12 and 15 have been amended and Claim 14 has been cancelled.
Claim Rejections - 35 USC § 112
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear why the pin would have third and fourth diameters if first and second diameters had not been previously recited.
Claim 9 recites the limitation "the opening of the blind bore" on Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the closed end" on Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the outer side" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent # 2,400,650 to Horney.
Regarding claim 1, Horney teaches in Figure 13 [annotated below], a construction coupling (A) [yoke (Page 1, Line 7)] for connecting prefabricated segments (Page 1, Line 21), the construction coupling (A) comprising: a pair of anchors (46) [fittings (Page 2, Line 34)], each anchor (46) comprising a central portion (B) and a pair of legs (C), the central portion (B) defining an elongated bore (47) [opening (Page 2, Line 35)], the pair of legs (C) extending from opposite sides of the central portion (B), each leg (C) extending in a direction generally transverse to the elongated bore (47) and having a proximal end attached to the central portion (B) and a free distal portion (D) disposed away from the central portion (B); and a pin (52) (Page 2, Line 40) adapted to be received in the elongated bores (47) of the pair of anchors (46) to connect the pair of the anchors (46) together.

    PNG
    media_image1.png
    604
    691
    media_image1.png
    Greyscale

Regarding claim 2, Horney teaches in Figure 13 [annotated above], each leg (C) of each anchor (46) includes a generally planar structure (F) extending generally transverse to the elongated bore (47).
Regarding claim 3, Horney teaches in Figure 13 [annotated above], the pair of legs (C) of each anchor (46) extends at an angle relative to each other, the angle in the range of approximately 0-90 degrees.
Regarding claim 4, Horney teaches in Figure 13 [annotated above], the free distal portion (D) of each leg (C) comprises a tongue [the shape of being elongated and attached at one end] extending transversely away from the remainder of the leg (C).

Regarding claim 10, Horney teaches in Figure 13 [annotated above], each anchor (46) comprise a generally omega-shaped anchor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over French Patent # 2,400,650 to Horney.
Regarding claim 5, Horney teaches a construction coupling with a pair of legs on a pair of anchors but does not teach each leg of the anchors comprises a plurality of ribs forming a skeleton and a panel. However, Paragraph 0045 of the Applicant’s Specification recites “the anchors may not include ribs at all, but rather, the legs can simply include the flat panels”. It seems as though the ribs are an obvious matter of design choice in order to reinforce the anchor (Paragraph 0044). Wherein adding reinforcement is generally acknowledged to have been obvious to one of ordinary skill in the art. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 21-24 and 26, Horney teaches a construction coupling with a pair of legs on a pair of anchors but does not teach each leg of the anchors comprises a 
Regarding claim 25, Horney teaches in Figure 13 [annotated above], each of the legs (C) include an inner side and an outer side, the inner side being relatively smooth between the sides of the corresponding legs (C).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over French Patent # 2,400,650 to Horney in view of US Patent Application Publication # 2013/0251445 to Robertshaw.
Regarding claim 8, Horney teaches a construction coupling with an elongated bore but does not teach the bore is a blind bore. However, Robertshaw teaches in Figure 5, a blind bore (13) [second housing (Paragraph 0064)] with an opening having a first diameter and a closed end having a second diameter that is smaller than the first diameter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a blind bore in the anchor so that when the anchor is cast in place, the concrete of prefabricated segment will stay out of the bore.
.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the legs comprise a first side and a second side and wherein the central portion comprises a protrusion that extend beyond the second side of the legs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635